—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered November 12, 1993, convicting defendant, after a jury trial, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant was not entitled to a circumstantial charge since, given testimony of a police officer present at the crime scene that he observed defendant, among other things, attempting to pry open a door, the People’s case did not rest on circumstantial evidence alone (see, People v Ruiz, 52 NY2d 929; People v Richardson, 186 AD2d 373, lv denied 81 NY2d 846). Concur — Ellerin, J. P., Kupferman, Ross and Williams, JJ.